                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

UNITED STATES OF AMERICA,                                 CRIMINAL NO. 5:21-02-KKC
       Plaintiff,

V.                                                           OPINION AND ORDER

JANAINA NASCIMENTO,
       Defendant.



                                           *** *** ***

     Defendant Janaina Nascimento has filed a motion for compassionate release [DE 33] under

18 U.S.C. § 3582(c)(1)(A). For the following reasons, the Court must deny the motion.

     Nascimento pleaded guilty to introducing a misbranded device into commerce in violation of

21 U.S.C. §331(a). The Court sentenced her to a six-month term of imprisonment. She has not

begun to serve that term. She is required to surrender for service on June 1, 2021.

     The First Step Act amended § 3582(c)(1)(A) to allow the court to grant a motion for

compassionate release filed by the defendant herself “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier . . . .” 18 U.S.C.A. § 3582(c)(1)(A); PL 115-391, 132

Stat 5194 § 603 (Dec. 21, 2018).

        The Sixth Circuit has determined that the occurrence of one of the two events mentioned

in the statute is a “mandatory condition” to the Court granting relief. United States v. Alam, 960

F.3d 831, 833 (6th Cir. 2020). If the government “properly invoke[s]” the condition, the Court

must enforce it. Id. at 834. This is because the statute says that a “court may not” grant
compassionate release unless the defendant files his motion after one of the two events has

occurred. Id. Further, the Sixth Circuit ruled that this Court cannot find exceptions to the

mandatory condition. Id. at 834 (“Nothing in § 3582(c)(1)(A) suggests the possibility of judge-

made exceptions.”)

       The Court is unable to grant Nascimento’s motion for two reasons. First, the Court cannot

grant compassionate release to Nascimento because she is not yet in BOP custody. “[B]y its plain

terms, [the compassionate release statute] applies only to those defendants who have begun

serving their term of imprisonment at a BOP facility.” United States v. Konny, 463 F. Supp. 3d

402, 404 (S.D.N.Y. 2020) (citing United States v. Spruill, No. 3:18-cr-0022-10, 2020 WL

2113621, at *3 (D. Conn. May 4, 2020)). “By requiring that a defendant first approach the

warden at his institution to seek compassionate release, the statute, by its plain text, contemplates

that a defendant who seeks compassionate release already will be in the custody of the BOP.”

United States v. Staggs, No. 3:18-CR-375-SI, 2020 WL 7625229, at *3 (D. Or. Dec. 22, 2020).

   Second, the government has properly invoked the mandatory condition to compassionate

release and, and Nascimento has failed to meet either requirement of the mandatory condition.

See Alam, 960 F.3d at 834 (finding no waiver or forfeiture of the mandatory condition where the

government timely objected to defendant’s “failure to exhaust.”) Because Nascimento is not yet

in BOP custody, she has not “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf.” 18 U.S.C. § 3582(c)(1)(A). Nor

has she even requested that the warden of her facility file a motion for compassionate release on

her behalf.

       In support of her motion, Nascimento cites United States v. Ullings, No. 1:10-CR-00406,

2020 WL 2394096 (N.D. Ga. May 12, 2020). In that case, the defendant was in the custody of
                                                 2
the U.S. Marshal at the time of her compassionate release motion, albeit in a private facility

because the BOP had suspended the transfer of prisoners. The court determined it could waive

the exhaustion requirement in that situation. Id. at *2. As discussed, however, the Sixth Circuit

has determined that, if the government invokes the exhaustion requirement for compassionate

release, it “must be enforced.” Alam, 960 F.3d at 834. Moreover, even if the Court could waive

the exhaustion requirement after the government invokes it, granting compassionate release is

not possible in Nascimento’s situation because, unlike Ullings, Nascimento is not in custody at

all.

       Finally, to the extent that Nascimento asks that the Court order that she serve her

sentence on home confinement, this Court has no authority to do so. The BOP is the entity that

has the authority to designate the place of a prisoner’s imprisonment, not the court. 18 U.S.C.

§ 3621(b); United States v. Townsend, 631 F. App'x 373, 378 (6th Cir. 2015).

       Accordingly, the Court hereby ORDERS that Nascimento’s motion for compassionate

release [DE 33] is DENIED without prejudice.

       Dated May 19, 2021




                                               3
